Citation Nr: 0918840	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-23 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Michael E. Francis, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from February 1967 to 
April 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In the November 2004 rating decision, the RO granted 
service connection for PTSD and assigned a 10 percent rating, 
effective from June 1, 1998.  The Veteran has appealed the 
initial disability evaluation assigned.  

The Veteran testified at a video conference hearing before 
the undersigned in May 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The last time the service-connected psychiatric disability 
was evaluated by VA for compensation and pension purposes was 
in August 2002.  The Veteran testified in May 2007 that, 
since that time, he had experienced continuous depression and 
recently had his medication for depression changed.  He also 
made reference to the presence of suicidal tendencies and 
also difficulties sleeping due to nightmares which he 
attributed to his PTSD.  The Veteran's representative 
interpreted this testimony to indicate that there might be an 
increase in disability associated with the PTSD since the 
last VA examination.  Under the circumstances, the Board 
finds that VA is required to afford the Veteran a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his PTSD.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  Thus, this issue must be 
remanded.

The Veteran testified that he had been receiving psychiatric 
treatment approximately every three weeks.  As the issue on 
appeal is being remanded for a current VA examination, the 
Board finds attempts should be made to obtain all outstanding 
medical records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outpatient and 
hospitalization records from the VA 
facility in Topeka, Kansas, dated from 
February 2006 to the present.

2.  Schedule the Veteran for a VA 
psychiatric examination to assess the 
current severity of his service-connected 
PTSD.  The following considerations will 
govern the examination:

a.  The claims file, and a copy of 
this remand, will be reviewed by the 
examiner, who must acknowledge 
receipt and review of these 
materials in any report generated as 
a result of this remand. 

b.  After conducting any clinical 
studies, the examiner should report 
a multi-axial diagnosis identifying 
all current psychiatric disorders, 
and offer an opinion of the extent 
to which the Veteran's service-
connected PTSD results in social and 
occupational impairment.  All signs 
and symptoms of the service-
connected PTSD should be reported in 
detail.  
c.  All opinions should be supported 
by a clear rationale, and a 
discussion of the facts and medical 
principles involved must be 
included. 

3.  After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based on 
the entirety of the evidence.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, he and 
his representative should be provided 
with a supplemental  statement of the 
case.  An appropriate  period of time 
should be allowed for response.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


